Citation Nr: 1711280	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  04-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and J.M.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in April 2006, and at a Board hearing at the RO in August 2007; a transcript of each hearing is of record.

In a January 2008 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a left knee disability and denied the underlying claim on the merits.  The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated and remanded the Board's January 2008 decision to the extent that it denied service connection for a left knee disability.  The Board then remanded the Veteran's claim to the agency of original jurisdiction (AOJ) in March 2011 and in November 2011. 

In December 2012, the Board again denied service connection for the Veteran's left knee disability.  The Veteran filed a motion for reconsideration, which was denied in July 2013.  He again appealed to the Court and, in August 2014, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding for additional proceedings.  Specifically, the board was directed to address the credibility of the Veteran's lay statements regarding continuity of symptomatology since the in-service injury.

In March 2015, the Board issued another decision denying service connection for the Veteran's left knee disability, including a detailed analysis as to the credibility of lay statements as directed by the Court.  The Veteran again appealed to the Court and, in August 2015, the Court granted a Joint Motion for Remand (hereinafter referred to as Joint Motion), vacating the Board's decision and remanding for additional proceedings.  This time the Board was directed to either (a) obtain a medical opinion as to whether any residuals of the Veteran's in-service injury may have negatively affected the outcome of his post-service knee injury, or (b) provide an explanation why a medical opinion on this question was unnecessary.

In February 2016 the Board determined that further medical opinion was necessary and remanded this matter to the RO for further development in order to comply with the Court's directives.  This matter is again returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Veteran's attorney has pointed to the development undertaken in response to the most recent Remand of February 2016 as failing to comply with the remand's directives in written arguments submitted in May 2016 and June 2016. 

In its February 2016 remand the Board directed the RO to obtain another VA medical opinion as to the etiology of the Veteran's left knee disability in order to remedy the deficiencies pointed out by the Joint Motion.  The Board pointed out that the Joint Motion did not identify any insufficiency in the Board's prior credibility findings; instead, the decision was vacated due to an agreed finding of insufficiency of the January 2012 VA examiner's opinion.  Per the Joint Motion's directive, the Board remanded this matter in order to obtain an addendum opinion as to whether any residuals of the Veteran's in-service injury in 1975 as likely as not worsened any disability arising from a post-service knee injury that took place in June 1977.  See VA medical record entered in VBMS 8/2/77.

The Board's February 2016 remand specifically pointed to opinions from a private medical provider, Dr. A.A.,who provided opinions in November 2014 and November 2015, which determined the Veteran's 1977 post-service injury was self-limiting and found that his current knee disability was as likely as not service connected.  See Medical Records-Private received 12/9/14; see also Correspondence received 12/1/15-Evidence/Argument at pg 4.  The Board's remand directed that the VA examiner providing the addendum address these favorable opinions from Dr. A.A. in answering the questions as to the etiology of the Veteran's left knee disability.  

In May 2016 the Veteran underwent a VA examination in which the examiner gave an opinion that the Veteran's left knee disability was not related to service based on there being no further left knee complaints in service beyond the September 1975 injury and also noted no knee complaints on separation examination.  The examiner further opined that there consequently was no evidence that the 1975 injury would have contributed to the aggravation of any subsequent knee disorder.  

This opinion failed to address the favorable opinions of Dr. A.A. per the Board's instructions.  It also did not consider any other potentially pertinent evidence to include lay evidence suggesting continuity of symptoms.  In addition to considering the favorable opinion's from Dr. A.A., the Board's remand specifically instructed the examiner to consider the Board's analysis of the conflicting lay and medical evidence as set forth in the March 2015 decision, as well as any other pertinent lay and medical evidence.  Again this May 2016 opinion failed to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the May 2016 VA knee examiner, or another examiner if that individual is not available, for an addendum opinion regarding the etiology of the Veteran's current left knee disability.  The examiner should respond to the following: 

Is it as least as likely as not (50 percent or greater probability) that the Veteran's 1975 left knee injury during service caused or contributed to any current left knee disability.  In particular, did the 1975 injury, and any residuals of that injury, at least as likely as not negatively affect the outcome of his post-service June 1977 injury, or did it worsen or aggravate the 1977 injury beyond its natural progression?  

The examiner must consider and address the November 2014 and November 2015 opinions of Dr. A.A. regarding the nature of the Veteran's 1975 and 1977 left knee injuries.  The examiner should discuss whether each injury likely affected the meniscus and/or the MCL, and the significance of the differences in such injuries, to include whether there were at least as likely as not lasting residuals from the 1975 injury, prior to the post-service 1977 knee injury.  

The examiner must also address Dr. A.A.'s conclusion that the 1977 injury was self-limiting.  In responding to the above, the examiner must provide reasons for each opinion.  The Veteran and other lay witnesses are competent to report the timing and history of his observable knee symptoms, and a reason must be provided if lay reports are rejected.  Lay evidence cannot be rejected to solely to a lack of medical documentation, although this may be considered along with other evidence.  The examiner should consider the Board's analysis of the conflicting lay and medical evidence as set forth in the March 2015 decision, as well as any other pertinent lay and medical evidence, to include the 2014 and 2015 private medical opinions and medical literature. If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

